Citation Nr: 1330371	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  10-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a higher initial rating for service-connected lumbar strain, currently rated 20 percent disabling. 

3.  Entitlement to a higher initial rating for bilateral pes planus, rated 0 percent disabling prior to December 27, 2012, and 30 percent disabling thereafter. 

4.  Entitlement to an initial compensable rating for hallux valgus of the right foot. 

5.  Entitlement to an initial compensable rating for hallux valgus of the left foot.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from October 1985 to November 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for lumbar strain with a 20 percent rating assigned, and bilateral pes planus, and hallux valgus of both feet with noncompensable ratings assigned.  All the ratings were made effective from separation from service, December 1, 2007.  The Veteran continues to appeal for higher ratings for these disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).

A November 2009 rating decision denied service connection for asthma.  A June 2013 rating decision granted an increased 30 percent rating for bilateral pes planus, effective December 27, 2012.  

A hearing before a decision review officer (DRO) at the RO was conducted in December 2012.  A transcript of the proceeding is of record. 



FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has asthma or any other respiratory disability that is etiologically related to service.

2.  The Veteran's service-connected lumbar strain has been characterized by pain and flexion limited to 50 degrees at worst (when considering complaints of pain).  

3.  Prior to December 27, 2012, the Veteran's bilateral pes planus is productive of mild symptoms relieved by orthotics.  

4.  As of December 27, 2012, the Veteran's service-connected bilateral pes planus is currently productive of no more than severe impairment.

5.  Hallux valgus of the right foot is manifested by pain and degenerative joint disease (DJD), without evidence that it is severe and equivalent to amputation of great toe.  

6.  Hallux valgus of the left foot is manifested by pain and DJD, without evidence that it is severe and equivalent to amputation of great toe.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2012).

2.  The criteria for an initial disability rating in excess of 20 percent for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).


3.  The criteria for a rating in excess of 0 percent from December 1, 2007 through December 26, 2012, and a rating in excess of 30 percent from December 27, 2012, for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5276 (2012).

4.  The criteria for an initial compensable rating for hallux valgus of the right foot have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2012).  

5.  The criteria for an initial compensable rating for hallux valgus of the left foot have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Regarding entitlement to service connection for asthma, the RO provided compliant VCAA notice in an October 2008 letter.  The notification identified the five elements of a service connection claim, identifying the evidence necessary to substantiate a claim, and identified the relative duties of VA and the claimant to obtain evidence.  

The increased rating claims involve "downstream" issues, as the initial claims for service connection were granted in the rating decision on appeal, and the appellant disagrees with the evaluations assigned.   Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).  

In such a case, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions, and afforded the appellant the opportunity to give hearing testimony.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Veteran has been afforded a hearing before a DRO in which he presented oral argument in support of his claim for service connection for asthma.  He declined a hearing on the VA Form 9 filed in conjunction with his initial rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.   Here, during the hearing, the DRO asked specific questions directed at identifying when the Veteran was diagnosed with asthma and where he receives treatment.  In addition, the Veteran volunteered his treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim and testimony pertinent to those elements was provided.  As such, the Board finds that no further action pursuant to Bryant is necessary. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A.  Service Connection Claim

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and bronchiectasis or sarcoidosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Asthma and chronic obstructive pulmonary disease are not included in 38 C.F.R. § 3.309(a) as presumptive diseases.

Regarding claims filed after June 9, 1998, as is the case here, service connection cannot be granted for disease or injury attributable to the use of tobacco products during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2012).  Service connection is not prohibited if the disability is otherwise shown to be incurred in or aggravated by service.  38 C.F.R. § 3.300(b).

The Veteran contends that he is entitled to service connection for asthma because he was diagnosed with that condition in service.  In the alternative, he asserts that he was diagnosed with asthma within one year of separation from service and therefore, is also entitled to service connection for asthma.  

The Veteran's service treatment records are in the claims file.  On a September 1997 treatment note, the Veteran stated that he smoked one half pack of cigarettes per day.  On a report of medical examination dated in April 2006, the examiner recommended that he quit smoking.  The lungs portion of the examination was normal.  On a health record dated in January 2007, the Veteran stated that he smoked 3 cigarettes per day.  A June 2007 chest X-ray was normal.  On the report of medical history for retirement in July 2007, the Veteran complained of shortness of breath and wheezing.  He indicated he had breathing trouble when tired.  The examiner noted that the Veteran felt the need for deep inspiration while exercising, no shortness of breath, dyspnea on exertion.  On the report of the retirement medical examination, the lungs portion of the examination was normal

On pre-discharge examination in September 2007, the Veteran stated that he smoked one-pack of cigarettes per month.  The lungs portion of the examination was normal. 

A VA examination was conducted in October 2009.  After review of the Veteran's claims folder and service treatment records, the examiner opined that the Veteran's current asthma was in no way related to or a manifestation of his in-service complaints of shortness of breath or wheezing.  The examiner noted no clinical reports for the Veteran's subjective complaints, and indicated that, without medical records documenting evaluation, for the Veteran's complaints, it would require resorting to speculation to state that his current diagnosis of asthma was in any way related to the in-service complaints.  

In a written statement dated in January 2010, the Veteran indicated that the October 2009 VA examiner did not review his private treatment records noting a diagnosis of asthma within one year of separation from service.  He submitted the treatment notes of Dr. RBB, including one dated in April 2008, which first diagnosed the Veteran with asthma, possibly related to his employment.  Medication was prescribed for the condition.  The Board notes that these private treatment records were already associated with the Veteran's claims file; however, the VA examiner apparently failed to review them.  

A VA Disability Benefits Questionnaire (DBQ) respiratory examination was conducted on December 27, 2012.  The examiner reviewed the Veteran's claims file including Dr. RBB's treatment records.  A chest X-ray noted no chronic or active lung disease.  The examiner noted that the Veteran reported only limited exposure to tobacco, but his arterial blood gas (ABG) revealed a carboxyhemoglobin value of 7.6 percent, which is consistent with active, heavy cigarette use, not the second-hand smoking the Veteran described.  The examiner also stated that the Veteran's abnormal pulmonary function tests were consistent with obesity and tobacco abuse, not asthma/reactive airway disease.  The examiner also noted that the Veteran's current pulmonary function tests and ABG are improved over the earlier test, and reveal no airflow limitation, and curtailment of tobacco use.  The examiner noted that, with current tobacco abstinence, there is no airflow limitation consistent with asthma or chronic obstructive pulmonary disease (COPD).  The examiner also noted that the earlier diagnosis of asthma was made without formal diagnostic studies being performed nor was accepted diagnostic criteria utilized.  This opinion was rendered following examination of the Veteran and claims file review, and is entitled significantly greater probative weight than the opinion of Dr. RBB.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

To the extent the Veteran believes he suffers from asthma as a result of service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of asthma requires medical testing to identify, and such disability can have different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his claimed asthma is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the diagnosis and etiology of asthma is not competent medical evidence.  The Board accords the VA examiner's opinion significantly more probative weight than the Veteran's lay assertion.  

Regarding the Veteran's claim of entitlement to service connection for asthma because he was diagnosed with that condition within one year of separation from service, asthma is not listed as a chronic disease under 38 C.F.R. § 3.309(a), and presumptive provisions do not apply.  Therefore, service connection is not warranted on a presumptive basis.  

In summary, the most probative medical evidence of record attributes the Veteran's current respiratory problems to tobacco use.  As his claim was filed after June 9, 1998, tobacco use during service cannot serve as a basis to grant service connection.  The preponderance of the evidence is against the finding that the Veteran suffers from asthma or other lung disability due to his military service.  Accordingly, service connection is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



B.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Descriptive words such as "slight" (or "mild"), "moderate", "moderately severe"  "severe" and "pronounced" are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2012); see also 38 C.F.R. §§ 4.45, 4.59 (2012).  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  

1.  Lumbar Strain 

The Veteran's lumbar strain is rated under Diagnostic Code 5237.  Lumbar spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).

The General Rating Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2).

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, Note (1) (2012).  

On pre-discharge examination in September 2007, forward lumbar flexion was to 50 degrees with pain at 50 degrees.  He reported a 10/10 level of low back pain flare ups.  He used no assistive devices.  He has not been given bedrest in the past 12 months for low back pain.  The low back pain did not affect his activities of daily living, but reduced his occupational productivity and efficiency.  The Veteran's lower extremities had normal sensation and muscle strength.  Deep tendon reflexes were 2+.  Straight leg raising test was without radicular symptoms.  A lumbar spine X-ray series was within normal limits, and a transitional L5 was noted.  The diagnosis was lumbar spine strain with X-ray read as normal.  

A VA examination was conducted in March 2009.  Forward lumbar flexion was to 50 degrees with grimacing at 50 degrees.  He complained of constant sharp radiating pain from the mid to low back, and weakness in both legs.  He denied any bowel or bladder dysfunction.  He was working part time the past three months, and has been reprimanded for not carrying his load due to his back pain.  Examination noted that the Veteran's lower extremities had normal bulk, sensation, and muscle strength.  Deep tendon reflexes were 2+ and symmetrical.  X-rays showed mild disc space narrowing of T7-8, L4-5 and L5-S1.  The diagnosis was mild degenerative thoracic and lumbar disc disease.  The examiner could not estimate the additional functional loss during low back pain flare ups without resorting to speculation.  

A VA neurological examination was conducted in March 2009.  The Veteran complained of low back pain, with occasional radiation into the hips.  Examination noted that gait was normal.  Motor strength was 5/5, except for some give way due to left knee pain.  Muscle tone was normal.  Sensory examination was normal.  Straight leg raising test was negative.  Lumbar spine X-rays showed moderate sacralization of L5 with secondary narrowing of L5-S1 disc space, minimal reverse subluxation of L5 on S1, and mild narrowing of the L4-L5 disc space.  The examiner stated that the Veteran has no neurological deficits related to the lumbar spine.  

A DBQ examination was conducted on December 27, 2012.  Forward lumbar flexion was to 70 degrees with pain at 70 degrees.  After repetitive movement, forward lumbar flexion was to 70 degrees with pain at 70 degrees.  The examiner noted that the Veteran's functional impairment consisted of less movement than normal, and pain on movement.  Lower extremities muscle testing and sensation were normal.  There was no atrophy of the lower extremities.  The examiner stated that the Veteran has no radicular pain, neurological abnormalities, or intervertebral disc syndrome.  The examiner stated that comment pursuant to the Deluca provision would require mere speculation.  The Veteran stated that he worked full time.  The diagnosis was lumbosacral DJD.  

The record reflects the Veteran retains forward flexion of the thoracolumbar spine in excess of the limits that would permit a higher 40 percent evaluation.  The Board acknowledges the Veteran's statements that he suffers from severe low back pain, especially flare ups.  However, despite these reports of pain, there is no evidence that this pain results in additional functional limitation to approximate an increased, 40 percent, rating.  

The Board has also considered whether a higher rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243 intervertebral disc syndrome may be rated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  

The rating criteria for intervertebral disc syndrome provides that a 20 percent rating applies for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating applies where evidence shows the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Note (1) to Diagnostic Code 5243.

The medical evidence does not reflect the Veteran had incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician and treatment by a physician at any point during the course of claim.  Therefore, a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

The regulations also mandate that consideration be given to any associated objective neurologic abnormalities (in addition to orthopedic manifestations) separately, under an appropriate diagnostic code.  The Veteran complains of pain and cramping down both lower extremities; however, no examiner has found any neurological abnormality.  Such subjective complaints, to the extent they are related to his spine disability rather than his multiple lower extremity service-connected disabilities, are contemplated in the rating assigned under the General Rating Formula.  See 38 C.F.R. § 4.71a, General Rating Formula (evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates).  Therefore, separate ratings for objective neurologic abnormalities are not warranted.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his back disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 20 percent for his service connected lumbosacral strain.

2.  Foot Disabilities 

As an initial matter, the Board notes that the Veteran is separately rated for bilateral metatarsalgia, plantar warts (also described as calluses), and bilateral ankle disabilities, and these issues are not presently on appeal before the Board.  Therefore, symptomatology associated with these disabilities cannot be used in evaluating the Veteran's pes planus or hallux valgus disabilities.  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994) citing Brady v. Brown, 4 Vet. App. 203 (1993); 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

Additionally, the Board notes that both pes planus and hallux valgus have diagnostic codes specific to both disabilities.  Accordingly, Diagnostic Code 5276 for pes planus and Diagnostic Code 5280 for hallux valgus are the most appropriate Codes for consideration of these issues.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence). 

Turning to the facts, on pre-discharge examination in September 2007, bilateral pes planus and mild bilateral hallux valgus was noted.  There was no malalignment of the Achilles tendon and no pain on manipulation of the feet.  He had calluses on both big toes.  Shoe wear was normal.  Feet X-ray study noted no bilateral pes planus, normal right foot, and mild hallux valgus deformity of the left foot.  

A VA examination was conducted in March 2009.  Examination noted no swelling, instability, or weakness of either foot.  Multiple calluses of the metatarsophalangeal joints, both big toes, and both heels were found.  There was no malalignment of the Achilles tendon and no pain on manipulation of the tendon.  Mild left hallux valgus was found.  Shoe wear was normal.  The Veteran reported relief with shoe inserts prescribed in February 2009.  The diagnoses were bilateral pes planus and mild left hallux valgus.  

VA DBQ pes planus and foot examinations were conducted in December 27, 2012.  The examiner noted that the Veteran was treated by a VA podiatry clinic twice since the last VA compensation examination for painful calluses on the soles of both feet secondary to his bilateral pes planus.  He was refitted with custom orthotics.  The Veteran complained of 10/10 level of bilateral foot pain.  The Veteran stated that he loses approximately 20 hours of work per month primarily due to bilateral foot pain.  Foot examination noted no pain on manipulation of 
the feet, swelling on use, extreme tenderness of the plantar surfaces of the feet, marked pronation of the feet, marked deformity of the feet, or inward bowing or displacement of the Achilles tendon.  The weight-bearing line did not fall over, or medial to, the great toe.  The Veteran had pain on use of the feet, and painful calluses due to pes planus.  The examiner also stated that the Veteran has bilateral mild to moderate symptoms due to his hallux valgus.  An X-ray study noted DJD.  The examiner stated that there were no other foot injuries.  The diagnoses were bilateral hallux valgus with DJD, and bilateral pes planus. 

a.  Pes Planus

Diagnostic Code 5276 pertaining to acquired flat foot provides a 50 percent rating for a bilateral disorder, if the disorder is pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  A 30 percent rating applies if the bilateral disorder is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 10 percent rating applies to bilateral moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, and pain on manipulation and use of the feet.  A noncompensable rating is assigned to mild flatfoot with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a (2012). 

Given the evidence discussed above, the Board finds the noncompensable evaluation currently assigned from December 1, 2007 to December 26, 2012 to be appropriate.  Again, under Diagnostic Code 5276, mild symptoms that are relieved by built-up shoes or arches are assigned a noncompensable rating.  38 C.F.R. § 4.71a.  The evidence here shows that the Veteran suffers from pain in his feet that is alleviated by orthotics.  There was no malalignment of the Achilles tendon and no pain on manipulation of the feet.  An increased, 10 percent rating would only be warranted with evidence of moderate pes planus, with the weight-bearing line over or medial to the great toe, with inward bowing of the tendo Achilles, or with pain on manipulation of the feet.  Id.  Here, VA examinations of record do not show that he suffers from such symptoms due to his pes planus.  Thus, a compensable rating is not warranted.

The Board acknowledges the Veteran's statements that he suffers from severe pain in his feet, especially after prolonged standing or use.  However, despite these reports of pain, there is no evidence that this pain results in any significant functional limitation from pes planus.  Absent any evidence of functional limitation presented by the Veteran's pes planus, the Board cannot find that an increased rating based on pain and discomfort is warranted.  

As of December 26, 2012, the Veteran's service-connected bilateral pes planus is currently productive of no more than severe impairment, because marked pronation, extreme tenderness, and/or marked inward displacement and severe spasm of the tendo Achillis on manipulation has not been shown.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his pes planus.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 0 percent for his service connected pes planus prior to December 27, 2012 and in excess of 30 percent thereafter.   

b.  Hallux Valgus

For a compensable rating to be assigned for the bilateral hallux valgus under Diagnostic Code 5280, the evidence must reflect "severe" disability, equivalent to that which would result from amputation of the great toe.  The 2007 X-ray revealed mild hallux valgus on the left foot, with no abnormality of the right foot.  Clinically, mild hallux valgus was noted.  Likewise, the 2009 examination noted mild hallux valgus on the left.  The latest VA examination diagnosed bilateral hallux valgus with degenerative joint disease, although only in the single joint in each foot.  The examiner described the hallux valgus as "mild to moderate".  The Veteran has not had surgery for his hallux valgus.  Therefore, the Board finds that a compensable rating for hallux valgus of either foot under Diagnostic Code 5280 is not warranted.  

The Board has considered the applicability of Diagnostic Code 5003 based on arthritis; however, the Veteran is already separately and compensably rated for arthritis in his knee.  Therefore, a 10 percent rating based on arthritis in multiple joints is not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Moreover, the Veteran is already receiving compensation for painful feet due to his metatarsalgia.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his bilateral hallux valgus.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for these conditions. 


c.  Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's lumbar disability, bilateral pes planus and bilateral hallux valgus are productive of pain and functional impairment, manifestations that are contemplated in the rating criteria as well as 38 C.F.R. § 4.40, 4.45, and 4.59.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

At no time during the pendency of these claims has the disability been more disabling than as currently rated.  The preponderance of the evidence is against the claims; there is no doubt to be resolved; and increased ratings are not warranted.  As such, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for asthma is denied.

Entitlement to a disability rating in excess of 20 percent for lumbar strain is denied.

Entitlement to a rating in excess of 0 percent prior to December 27, 2012, and a rating in excess of 30 percent thereafter, for bilateral pes planus is denied.

An initial compensable rating for hallux valgus of the right foot is denied.  

An initial compensable rating for hallux valgus of the left foot is denied.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


